DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 6/30/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutrell (US 20100268893 A1). 

With respect to claim 1, the Luttrell reference teaches a data storage device comprising: 
a first memory configured to store a plurality of instructions and data for use by an application; (paragraph 40, where the L3 cache 120 may be configured to cache instructions and data for use by cores 100; and paragraph 43, where memory interface 130 may be configured to manage the transfer of data between L3 cache 120 and system memory, for example in response to cache fill requests and data evictions)
a cache configured to read, from the first memory, first data for use by the application and store the read first data in the cache; (see fig. 2, data cache 250; and paragraph 69, where LSU 245 may include a data cache 250 as well as logic configured to detect data cache misses and to responsively request data from L2 cache 105)
a processor configured to propagate a data read request to the cache or a prefetcher when a pointer chasing instruction is generated or a cache miss for the cache occurs while the processor reads one or more instructions of the plurality of instructions and executes the application; (see fig. 1, processor 10; and paragraph 69, LSU 245 may include a data cache 250 as well as logic configured to detect data cache misses and to responsively request data from L2 cache 105; and paragraph 97, where there is a prefetch pointer (P Ptr) that may be the next address that is to be prefetched 
the prefetcher configured to read second data associated with the pointer chasing instruction or the cache miss from the first memory and propagate the read second data to the cache, (paragraph 27, where a prefetch may generally be a memory read operation that is generated by hardware (e.g. the prefetch unit) in response to identifying a prefetch pattern among the miss addresses from a data cache; and paragraph 69, where LSU 245 may implement an adaptive, history-dependent hardware prefetcher configured to predict and prefetch data that is likely to be used in the future, in order to increase the likelihood that such data will be resident in data cache 250 when it is needed.)
wherein the prefetcher determines, based on a data read request of a current pointer generated by the processor, a memory address of the first memory for data required for a next operation, reads the data required for the next operation from the first memory based on the determined memory address, and stores the read data required for the next operation in the cache. (paragraph 69, where LSU 245 may implement an adaptive, history-dependent hardware prefetcher configured to predict and prefetch data that is likely to be used in the future, in order to increase the likelihood that such data will be resident in data cache 250 when it is needed.)

With respect to claim 2, the Luttrell reference teaches the data storage device according to claim 1, wherein the period in which the processor performs a current 

With respect to claim 3, the Luttrell reference teaches the data storage device according to claim 1, further comprising a second memory configured to read link table information for each application from the first memory and store the read link table information in the second memory.  (paragraphs 97, where as shown in the stream engine 306A, the registers 314 may store a pair of pointers (P Ptr and C Ptr), a stride, and limit data that indicates a current limit to the number of outstanding prefetches (P Limit and P Cnt). The prefetch pointer (P Ptr) may be the next address that is to be prefetched in the prefetch stream assigned to the stream engine 306A. The consumption pointer (C Ptr) is the next address in the prefetch stream that is expected to be consumed by a demand access)

With respect to claim 4, the Luttrell reference teaches the data storage device according to claim 3, wherein the prefetcher determines a next pointer corresponding to 

With respect to claim 5, the Luttrell reference teaches the data storage device according to claim 1, wherein the pointer chasing instruction comprises an indirect load instruction, and wherein when generating the indirect load instruction, the processor transmits the data read request of the indirect load instruction to the cache or transmits the data read request of the indirect load instruction to both of the cache and the prefetcher. (paragraph 85, where the prefetch unit 300 may be configured to monitor the cache misses from the data cache 250 to identify prefetch streams. Accordingly, the data address that is supplied to the data cache 250 may be provided to the prefetch unit 300, along with the hit signal from the data cache 250. If the data address is a miss in the data cache 250, the address may be a candidate from which to attempt to detect a prefetch stream)

With respect to claim 6, the Luttrell reference teaches the data storage device according to claim 1, wherein the pointer chasing instruction comprises a special load 

With respect to claim 7, the Luttrell reference teaches the data storage device according to claim 1, wherein the prefetcher searches the cache to check whether data associated with the pointer chasing instruction or the cache miss is stored in the cache, and reads the data associated with the pointer chasing instruction or the cache miss from the first memory and propagates the read data to the cache when the check result indicates that the data is not present in the cache.  (paragraph 86, where the cache misses may result in cache fills to retrieve the missing cache blocks and write the missing blocks to the data cache 250. Accordingly, if another cache miss to the same cache block is detected, the prefetch unit 300 has learned of that cache miss and need not monitor the address for prefetch purposes. Additionally, the data address is compared to the addresses in the stream engines 306A-306N. If the data address is included in an already-allocated prefetch stream, then it may not need to be monitored for additional prefetch purposes)

With respect to claim 8, the Luttrell reference teaches the data storage device according to claim 1, wherein the prefetcher searches the cache to check whether the second data associated with the pointer chasing instruction or the cache miss is stored in the cache, and reads the data required for the next operation from the first memory and stores the read data required for the next operation in the cache when the check result indicates that the second data is present in the cache. (paragraph 95, where If a prefetch hits in the data cache 250, it need not propagate to lower levels of the memory hierarchy (e.g. the L2 cache 105a-105n, the L3 cache 120, etc.).

With respect to claim 9, the Luttrell reference teaches the data storage device according to claim 1, wherein when the cache miss occurred, the cache reads data for which the cache miss occurred from the first memory and stores the read data for which the cache miss occurred in the cache, and propagates a data read request for the data for which the cache miss occurred to the prefetcher.  (paragraph 85, where the prefetch unit 300 may be configured to monitor the cache misses from the data cache 250 to identify prefetch streams. Accordingly, the data address that is supplied to the data cache 250 may be provided to the prefetch unit 300, along with the hit signal from the data cache 250. If the data address is a miss in the data cache 250, the address may be a candidate from which to attempt to detect a prefetch stream)

With respect to claim 10, the Luttrell reference teaches the data storage device according to claim 9, wherein the prefetcher determines a memory address of the data required for the next operation based on a read request for the data for which the cache 

With respect to claim 11, the Luttrell reference teaches the data storage device according to claim 1, wherein the cache propagates to the prefetcher a data read request when the pointer chasing instruction is received from the processor or a cache miss occurs.  (paragraph 86, where  the cache misses may result in cache fills to retrieve the missing cache blocks and write the missing blocks to the data cache 250. Accordingly, if another cache miss to the same cache block is detected, the prefetch unit 300 has learned of that cache miss and need not monitor the address for prefetch purposes. Additionally, the data address is compared to the addresses in the stream engines 306A-306N. If the data address is included in an already-allocated prefetch stream, then it may not need to be monitored for additional prefetch purposes)

With respect to claim 12, the Luttrell reference teaches the data storage device according to claim 1, wherein the first memory is a DRAM (Dynamic Random Access Memory) or SCM (Storage Class Memory).  (paragraph 136)

Claims 13-16 are the method implementation of claims 1-12, and rejected under the same rationale as above.   

Claims 17-19 are the another method implementation of claims 1-12, and rejected under the same rationale as above.  

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:  
	Stempel (US 20080034187 A1), which teaches a processor performs a prefetch operation on non-sequential instruction addresses. If a first instruction address misses in an instruction cache and accesses a higher-order memory as part of a fetch operation, and a branch instruction associated with the first instruction address or an address following the first instruction address is detected and predicted taken, a prefetch operation is performed using a predicted branch target address, during the higher-order memory access. If the predicted branch target address hits in the instruction cache during the prefetch operation, associated instructions are not retrieved, to conserve power. If the predicted branch target address misses in the instruction cache during the prefetch operation, a higher-order memory access may be 
	Lutrell (US 20100306477 A1), which teaches a systems and methods for efficient handling of store misses. A processor comprises a store queue that stores data for committed store instructions. Coupled to the store queue is a cache responsible for ensuring consistent ordering of store operations for all consumers, which may be accomplished by maintaining a corresponding cache line be in an exclusive state before executing a store operation. In response to a first committed store instruction missing in the cache, the store queue is configured to convey to the cache a second entry of the plurality of queue entries as a speculative prefetch instruction. This second entry corresponds to a committed store instruction that follows in program order the first committed store instruction of a given thread. If the prefetch instruction misses in the cache, the latency for acquiring a corresponding cache line overlaps with the latency of the first store instruction;
	Marathe (US 20070150660 A1), which teaches a compiler or run-time system may determine a prefetch point to insert an instruction in order to prefetch a memory location and thereby reduce latency in accessing information from a cache. A prefetch predictor generator may decide where and whether to insert the appropriate instructions by looking at information from a hardware monitor. For example, information about cache misses may be analyzed. The differences between target addresses of those cache misses for different instructions may be determined. This information may also be used to determine the locations in the program where the prefetch instructions should 
Abdallah (US 20020087800 A1), which teaches a prefetcher to prefetch data for an instruction based on the distance between cache misses caused by the instruction. In an embodiment, the prefetcher includes a memory to store a prefetch table that contains one or more entries that include the distance between cache misses caused by an instruction. In a further embodiment, the addresses of data elements prefetched are determined based on the distance between cache misses recorded in the prefetch table for the instruction; and 
Hagersten (US 20140281232), which teaches methods, systems and software for inserting prefetches into software applications or programs are described. A baseline program is analyzed to identify target instructions for which prefetching may be beneficial using various pattern analyses. Optionally, a cost/benefit analysis can be performed to determine if it is worthwhile to insert prefetches for the target instructions. 

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-19 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137